RICHARDS, J.
-Epitomized, Opinion
Floyd Bernthistle and others were convicted before a jristice of the peacé for unlawfully fishing in thé Mauméé river arid catching fish otherwise than by angling! , ' ' ''
In prosecuting error, Bernthistle contends that venue was not proven;-and that he was not given a triál by jury. The court of appeals held:' "' " ' .' ' 1 1 - ‘ " '■
' 1. The record shows that Bernthistle wris fishing, with' a net on the Wood county shoré of the river. Venue need not be proven in express terms, however. State v. Dickerson, 77 OS. 34.
Attorneys—Benjamin F. James for Bern-thistle; Roy D. Avery, Pros. Atty., for State; both of Bowling Green.
2. A justice of the peace has final jurisdiction in cases like those above mentioned and since imprisonment was no part of the penalty, Bernthistle was not entitled to a jury.